Citation Nr: 0200772	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  97-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include rashes, keloids, and keratosis, due to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.  He indicates that he spent a limited amount of time in 
the Republic of Vietnam for a layover before arriving at his 
main service destination, Thailand.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was also the subject of a prior 
Board remand.

A personal hearing was held at the New Orleans RO before the 
undersigned Member of the Board in September 2001.

The issues of entitlement to service connection for hearing 
loss and tinnitus are the subjects of a remand located at the 
end of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim for service connection for a skin 
disability has been obtained and examined, and all due 
process concerns as to the development of the claim have been 
addressed.

2.  The veteran served during the Vietnam War and was 
stationed in Thailand.

3.  None of the veteran's skin disorders are diseases for 
which service connection can be presumed due to an 
association with exposure to herbicide agents.

4.  The veteran's service medical records examination reports 
are devoid of any diagnosis of a skin disability.   

5.  The medical evidence does not show that there is  a 
causal connection between the veteran's skin disorders and 
his military service.  


CONCLUSION OF LAW

A skin disability that includes rashes, keloids, and 
keratosis was neither incurred in nor aggravated by wartime 
service nor may a skin disability be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from skin 
disorders as a result of an inservice event, specifically 
exposure to herbicide agents.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that his claim for service 
connection for a skin disability, which includes rashes, 
keloids, and keratosis, fails.  

I.  Exposure to Herbicide Agents

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. 3.309 (e) (2001).

Regulations pertaining to Agent Orange exposure have expanded 
to include all herbicides used in Vietnam.  If a veteran 
served on active duty in Vietnam during the Vietnam era, the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicide.  38 U.S.C. § 1116(f), as added by § 201 
(c) of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107 - ___ (H.R. 1291) (Dec. 27. 2001).  
The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents, 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), 
consist of chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).

Under 38 C.F.R. § 3.313, claims based on service in Vietnam 
include service in the waters offshore as well as service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  This regulation applies to the 
appellant even though he was stationed in Thailand because he 
spent a short time in the Republic of Vietnam at Da Nang Air 
Force Base while in transit.    

The veteran contends that during active service in Thailand, 
he was repeatedly exposed to herbicide agents.  Under the new 
law cited above, exposure to herbicide agents is presumed as 
long as the veteran was on active duty in Vietnam during the 
Vietnam era.  However, the evidence does not demonstrate the 
presence of any skin disability that could be deemed 
attributable to such exposure.  

In March 1990, a physician examined him for the VA Agent 
Orange Registry and deemed the veteran to have "no adverse 
health effects" resulting from his exposure to Agent Orange.  
A March 1997 VA compensation and pension examination report 
contains a diagnosis of three skin conditions:  keloid, 
punctate keratosis, and hyperpigmentation.  The VA doctor 
noted that keloids and punctate keratosis would not be 
related to any exposure to Agent Orange, but did state that 
he was unsure if the veteran's recurring dermatitis was 
related to Agent Orange exposure.  However, the veteran was 
not symptomatic at the time the examination was performed.  
Since the veteran was not symptomatic, the doctor could not 
make a determination whether the veteran had dermatitis or if 
it was related to herbicide exposure.  The veteran testified 
that during his years of post-service, the skin rashes were 
less recurrent and that he was, at the time of his personal 
hearing, also currently not symptomatic.  The file does not 
reflect that there is any other medical evidence pertaining 
to a skin disorder resulting from herbicide exposure.    

The Board has carefully considered the veteran's testimony 
regarding the etiology of his skin disorders. While the 
veteran has alleged that his current symptoms were caused by 
repeated exposure to herbicide agents that occurred during 
active service, the evidence does not demonstrate that he has 
the requisite medical training or expertise that would render 
his opinions competent in this matter.  As a layman, he is 
not qualified to render such opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that the veteran's claim for service 
connection for skin disorders due to herbicide exposure must 
be denied on this basis.  The veteran is not entitled to 
presumption of service connection due to herbicide agent 
exposure.  None of the skin conditions he was diagnosed with 
are included in the list of enumerated diseases under 38 
C.F.R. § 3.309 (e) to trigger service connection due to the 
presumption of herbicide exposure.  The doctor even had 
difficulty in assigning a diagnosis of dermatitis because the 
veteran was not symptomatic at the time of the examination.  
The medical documentation does not show that the veteran 
suffered adverse effects from exposure to herbicide agents 
during active service. 

II. Entitlement to Service Connection Other Than Due to 
Herbicide Exposure

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994). Accordingly, the Board 
will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).

The veteran's entrance and separation service medical 
examinations reports, dated respectively in May 1965 and in 
September 1968, are devoid of any complaints or findings of 
skin disorders.   The report of the separation examination 
shows that his skin was clinically evaluated as normal.  The 
veteran testified at his hearing that he sought medical 
treatment three times during service in Thailand for skin 
irritations.  The veteran has not indicated that there are 
any other sources for these purported records, or that there 
is any other documentation of these purported visits.  In 
September 1968, the veteran's separation service medical 
examination report shows his skin was marked as normal.  

The veteran alleges that he experienced various skin 
problems, including recurrent skin rashes, as early as 1971, 
and that he sought treatment at that time.  However, he has 
also indicated that records pertaining to that treatment are 
unavailable due to the death of the treating physician.  He 
has not indicated that any other records pertaining to the 
presence of skin problems at that time could be secured.  
Medical evidence dated for many years subsequent to 1971, 
however, demonstrates that a skin disability was not 
manifested.  The report of a May 1982 private medical 
examination reflects that the veteran denied having, or ever 
having had, or been treated for skin disease (rash or boils).  
The medical evidence first indicates the presence of skin 
problems in 1985.  A private medical record dated in January 
of that year shows complaints by the veteran of skin 
irritation.  Between October 1990 and 1992, the veteran 
visited multiple doctors and the emergency room concerning a 
mass in the subcutaneous tissue of his right mandible.  This 
subcutaneous mass was later diagnosed as a keloid.  The 
medical evidence of record does not show any other evidence 
that pertains to skin conditions.

The medical evidence of record does not contain findings 
indicating that there is any causal connection between the 
veteran's skin disorders and his military service. While the 
veteran claims he was treated for skin disorders in service, 
his service medical records do not show that he incurred a 
chronic skin disorder.  None of the post-service medical 
records, including the examination report for the Agent 
Orange Registry or compensation examination report, establish 
any causal link or nexus between his skin disorders and his 
military service.

In brief, the medical evidence does not demonstrate that the 
veteran had any adverse effects resulting from exposure to 
herbicide agents present during active service, or for many 
years thereafter, or that the post service manifestation of 
this skin conditions are in any manner related to wartime 
service.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for skin conditions and 
must be denied.  

III.  Duty to Assist

A recent change in the law on November 9, 2000 redefined the 
obligations of Veteran Affairs with respect to the duty to 
assist and included an enhanced duty to notify the claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5100 et. seq.  (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim for service connection for skin conditions including 
rashes, keloids, and keratosis.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  The Board 
finds that the VA's duty to assist the claimant under 
applicable provisions has been satisfied.  
ORDER

Entitlement to service connection for a skin disability, to 
include rashes, keloids, and keratosis, is denied.



REMAND

Additional due process development is required with regard to 
claims for service connection of hearing loss and tinnitus 
that were denied by the RO in June 1997.  In July 1997, the 
veteran submitted a timely notice of disagreement concerning 
those denials.  A review of the veteran's claims folder does 
not indicate that a statement of the case (SOC) on this 
matter has been issued.  See 38 C.F.R. § 19.26 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, in such circumstances, that the Board is to remand 
the claim to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

The RO is to furnish the veteran and his 
representative with an SOC pertaining to 
the veteran's claims of service 
connection for hearing loss and tinnitus.  
Concomitant with such action, it should 
advise the veteran and his representative 
of the statutory period of time within 
which the veteran must furnish VA with a 
substantive appeal on those issues, in 
order to perfect his appeals .

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to satisfy due process concerns.  
No inferences as to the ultimate disposition of this claim 
should be made.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

